1 F.3d 1249NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jack Pedro QUINN, Plaintiff-Appellant,v.STATE OF KANSAS and District Judge Tracy D. Klingsmith,Defendants-Appellees.
No. 93-3122.
United States Court of Appeals, Tenth Circuit.
July 27, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
KELLY, Circuit Judge.


1
Mr. Quinn sued the State of Kansas and a state district judge for damages claiming he was deprived of the right to a jury trial concerning various claims in a probate action, In re Estate of Mary Jane Quinn, 89 P 26 (Pottawatomie County, Kan.D.Ct.).  The federal district court granted the Defendants' motion to dismiss because the State has Eleventh Amendment immunity from a suit for damages in federal court, Puerto Rico Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 113 S.Ct. 684, 687-88 (1993), and the state district judge has absolute judicial immunity, Stump v. Sparkman, 435 U.S. 349, 364 (1978), for actions taken in his judicial capacity.  The district court's judgment is


2
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3